Citation Nr: 1142634	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-16 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  When this case was previously before the Board in May 2010, it was remanded for additional development of the record.  As the requested actions have been completed, the case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  A bilateral hearing loss was initially documented many years after service, and the competent and probative evidence fails to establish it is related to service.

2.  Tinnitus was initially reported many years after service, and the competent and probative evidence fails to establish it is related to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or aggravated by active service, nor may a sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a June 2006 letter, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The appellant was afforded a VA medical examination to obtain an opinion regarding the etiology of the disabilities at issue decided herein.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant. The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The June 2010 VA examination also complied with the May 2010 Board remand order.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, some service personnel records, VA medical records, and the report of a VA examination. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

38 C.F.R. § 3.385 defines what constitutes the existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service personnel records disclose the Veteran was a combat demolition specialist.  His discharge certificate reveals he was a combat engineer.

The service treatment records disclose audiograms were conducted on the entrance and separation examinations.  There is no indication he was treated for complaints involving ringing in the ears or hearing loss during service.

The entrance examination in October 1965 reflects two audiograms.  One revealed the hearing threshold levels in decibels in each ear were 10 (25), 10 (20), 10 (20) and 10 (15) at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  The second test revealed the hearing threshold levels in decibels in the right ear were 0 (15), -10 (0), -10 (0), 0 (10) and -5 (0), at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 0 (15), -10 (0), -10 (0), -5 (5) and -5 (0).  (The service department reported audiometric test results under American Standard Associates (ASA) values.  The Department of Defense adopted the International Standards Organization (ISO) values in November 1967.  In July 1966, the VA adopted the ISO standard, which is the standard applied in 38 C.F.R. § 3.385.  The figures in parentheses represent the conversion from the ASA to the ISO values.)

A report of medical history in November 1967 shows the Veteran related a history of ear, nose or throat trouble.  Tonsillitis was listed under the physician's summary.  An audiometric test on the separation examination in November 1967 discloses the hearing threshold levels in decibels were 15, 0, 5 and 5, at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 0, 0, 5 and 5.

VA outpatient treatment records disclose the Veteran was seen in the audiology clinic in July 2004.  He related a gradual hearing loss over the past 10 years.  He asserted he had seen a private audiologist about six or seven years ago, and was found to have a high frequency hearing loss.  The report indicates the Veteran denied tinnitus, but also states he had constant bilateral tinnitus for many years.  He added tinnitus dissipated after he quit smoking three years earlier.  He described intermittent noise in service, with exposure to mine demolition.  He claimed he had some noise exposure as a civilian.  Following audiometric testing, the assessment was the Veteran had a bilateral mild to moderately severe sensorineural hearing loss.  

The Veteran was afforded a VA audiometric examination in June 2010.  The examiner noted he reviewed the claims folder.  The Veteran reported the onset of periodic, bilateral tinnitus six months ago after he lost 110 pounds following bariatric surgery.  He also related a history of frequent terrible earaches lasting up to two days after flying in civilian life.  He stated he could not recall having any hearing disturbance during service.  The diagnosis was bilateral mixed hearing loss.  The examiner opined the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of the history of in-service noise exposure.  He stated the Veteran's bilateral hearing sensitivity was normal in each ear both when he entered service and at the time of his separation examination in December 1967.  He asserted there was no change in the Veteran's bilateral hearing sensitivity throughout his service.  He commented that the changes noted on the audiometric tests in service were insignificant and consistent with simple test-re-test variability or how the examinations were done.  There was no evidence of any high frequency noise-induced changes in his bilateral hearing sensitivity.  There was no evidence of problems with his ear drums, ear drainage, tinnitus, acoustic trauma or head injury.  The examiner pointed out that research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it does not have a delayed onset, nor is it progressive or cumulative.  He provided citations in medical literature.  

The examiner also observed there was no research evidence to support a claim of delayed onset tinnitus following an incident of noise exposure.  Tinnitus has an immediate onset after significant noise exposure.  The examiner related he contacted a professor at a medical school who was also a contributing author to a textbook on tinnitus.  

The examiner further noted there was no evidence to establish chronicity or continuity of care.  He acknowledged the Veteran's report in July 2004 that his hearing loss had its onset 10 years earlier, and that this suggested it began about 25 years after his separation from service.  The examiner also pointed out the Veteran's inconsistency in his reports regarding the onset of tinnitus, noting he had reported having constant tinnitus for many years, but on the current examination, indicated it had begun 6 months earlier.  He also stated that the Veteran's audiometric evaluation revealed bilateral high frequency sensorineural hearing loss with low frequency overlays and hyper compliant middle ear systems consistent with his report of frequent earaches after flying as a civilian.  It was also consistent with an etiology of presbycusis at an age of 68 years.  The examiner added that most hearing loss develops during middle or old age, without any identifiable cause or association other than advancing years.  The examiner opined, based on the evidence of record, the Veteran did not meet a 50/50 probability to support service, noise-induced hearing loss.  

It is significant to point out that the Veteran indicated his hearing loss had its onset many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

The Board acknowledges the Veteran's assertions that his hearing loss is the result of his military service.  However, as a lay person, he is not competent to diagnose hearing loss or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that his bilateral hearing loss is related to service, to include noise exposure therein.  

The Board also notes the Veteran has provided conflicting accounts regarding the onset of tinnitus.  The record reflects the Veteran reported he had tinnitus for many years in July 2004.  Yet, he stated it had its onset about six months prior to the June 2010 examination.  Thus, the Board finds the Veteran allegations regarding the onset of tinnitus in service are not credible.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of his hearing loss and tinnitus.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and tinnitus.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


